Case 18-40986-JMM          Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26                Desc Main
                                     Document     Page 1 of 25


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


     In Re:

     Wayne Glenn Holland and Misty Jo                              Bankruptcy Case
     Holland,                                                      No. 18-40986-JMM

                                   Debtors.


                               MEMORANDUM OF DECISION



          Appearances:

          Robert J. Maynes, MAYNES TAGGART, PLLC, Idaho Falls, Idaho, Attorney for
          Debtor.

          Gregory L. Crockett, HOPKINS RODEN CROCKETT HANSEN & HOOPES,
          PLLC, Idaho Falls, Idaho, Attorney for creditor Bank of Idaho.

          Gary L. Rainsdon, Twin Falls, Idaho, Chapter 7 Trustee.

          William M. Humphries, Assistant United States Attorney, Boise, Idaho, Attorney
          for creditor Farm Service Agency.


                               Introduction and Procedural History

          On October 27, 2018, debtors Wayne Glenn Holland and Misty Jo Holland

 (“Debtors”) filed a chapter 12 1 petition. Dkt. No. 1. On March 22, 2019, they filed an




 1
  Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
 §§ 101-1532, and all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
 MEMORANDUM OF DECISION ̶ 1
Case 18-40986-JMM        Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26        Desc Main
                                   Document     Page 2 of 25


 amended chapter 12 plan, Ex. 100 (the “Plan”). A supplement to the Plan was filed on

 April 3, 2019. Dkt. No. 94. Objections to the Plan as proposed were filed, Dkt. Nos. 97,

 107, and 116, and stipulations were subsequently entered which modified the Plan,

 resolving the objections of creditors Diversified and Farm Service Agency, Dkt. Nos.

 126, 129. Only the objections of creditor Bank of Idaho (“BOI”) remain. The Plan then

 came before the Court on confirmation.

        The Court conducted an evidentiary hearing regarding confirmation on April 23,

 2019. Dkt. No. 133. Post-hearing briefing was submitted, Dkt. Nos. 138, 141, and the

 matter was thereafter deemed under advisement.

        After considering the briefing, exhibits, and testimony presented, as well as the

 applicable law, the Court hereby resolves the issues surrounding confirmation. Fed. R.

 Bankr. P. 7052; 9014.

                                            Facts

        In 2012, Debtors purchased a ranch located near Malta, Idaho. It consists of 1,600

 deeded acres and 2,800 acres leased from the State of Idaho (“Malta Ranch”). There are

 numerous springs on the property, and part of the acreage is irrigated such that Debtors

 can raise cattle during the winter and can grow hay. The Malta Ranch also includes a

 990-head certified feedlot. Debtors purchased the Malta Ranch for $1,190,000, financed

 by BOI. Dkt. No. 23, Schedule D; Claim Reg. 2-1, Part 9. Debtors and representatives

 of BOI testified that the collateral for the loan was the Malta Ranch, cross-collateralized



 MEMORANDUM OF DECISION ̶ 2
Case 18-40986-JMM       Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26        Desc Main
                                  Document     Page 3 of 25


 with livestock, hay, fixtures, irrigation equipment, accounts receivable, inventory,

 government payments and programs, and equipment (“Personal Property Collateral”).

        Later, in 2017, Debtors obtained a Farm Service Agency (“FSA”) loan in the

 amount of $300,000 (“FSA Loan”). Ex. 111. To secure the FSA Loan, they executed a

 promissory note in favor of FSA which required annual payments in the amount of

 $24,904; the full amount was due seven years from the date of the note. Ex. 116. The

 FSA Loan was secured by the Malta Ranch along with certain water rights and irrigation

 equipment. Id. FSA also executed a loan guarantee in favor of BOI. Id. at ¶ 2. By this

 instrument, FSA guaranteed up to ninety percent of the debt on the Malta Ranch. Id.

 This guarantee was later sold to Farmer Mac.

        In 2015 Debtors purchased a second ranch, near Montpelier, Idaho, for $1,700,000

 (“Montpelier Ranch”). Debtors borrowed an additional $150,000 to make improvements,

 and thus the principal loan amount was $1,850,000. The Montpelier Ranch consists of

 2,610 deeded acres, plus 1,280 acres leased from the State of Idaho and 800 acres leased

 from the Bureau of Land Management. Exs. 112, 113. The leases are 20-year leases, and

 that leased property is “checkerboarded” in with the deeded acres, meaning there are

 private pieces surrounded by leased ground. As such, it is understood that the leased

 parcels and the deeded land need to stay together with the same owner/lessee. Upon

 purchasing the Montpelier Ranch, Debtors renovated the home, which was uninhabitable

 at purchase, and fixed the fencing, added corrals, troughs, an irrigation pivot, and 7,500

 feet of irrigation water mainline.

 MEMORANDUM OF DECISION ̶ 3
Case 18-40986-JMM       Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26           Desc Main
                                  Document     Page 4 of 25


        Debtors testified the Montpelier Ranch has several hundred acres of flood-

 irrigated meadow, seventy-seven acres of land irrigated by the pivot they installed, and

 several hundred additional acres that are irrigated using ditches. The water gravity feeds

 from a reservoir above the ranch into the pivot when the water is high; otherwise they

 pump water to the pivot. The remainder of the ditches and flood irrigation is exclusively

 gravity fed. Debtors own eighty-five percent of the water from the reservoir, and all

 parties agree that there is more than enough water available to sustain the ranching

 activities, which include growing hay, barley, and alfalfa on some of the land. Debtors

 testified they could grow crops on more of the acreage, but because they raise beef cattle,

 they prefer to use much of the ground for pastureland.

        The Montpelier Ranch principal loan amount was $1,850,000. The purchase was

 100% financed, and therefore BOI collaterized the loan with both the Malta and

 Montpelier Ranches, along with the Personal Property Collateral, in order to use the

 equity in the Malta Ranch to get the loan to value. David Moe, a senior credit officer at

 BOI, testified that BOI typically will only finance sixty-five percent of an agricultural

 loan with regard to the value of the property, and thus it needed to include the Malta

 Ranch in the collateral.

        Debtors obtained a line of credit from BOI to purchase the Montpelier Ranch.

 Their plan was to ultimately roll the line of credit into their existing long-term real estate

 loan which they had used to purchase the Malta Ranch. But the cattle market declined

 somewhat during this time, and BOI decided not to merge the line of credit into the

 MEMORANDUM OF DECISION ̶ 4
Case 18-40986-JMM       Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26        Desc Main
                                  Document     Page 5 of 25


 existing real estate loans. Thus, the line of credit needed to be paid down by a date

 certain, and Debtors understood they would not be able to come up with the necessary

 funds. BOI gave them an extension, but all parties agreed that Debtors needed to sell one

 of the ranches.

        Debtors put both the Malta and Montpelier Ranches on the market, initially with

 their own realtor, and later with one suggested by BOI. The Montpelier Ranch was listed

 for sale from January 2017 to January 31, 2018. In the Fall of 2017 their realtor asked if

 they would accept $3,000,000, but it was unclear if there was even a buyer. Debtors

 counteroffered for $3,650,000, which was the appraised value at the time, but their

 counteroffer was rejected. The listings have now expired. Debtors also explored short-

 term, high interest financing, but never heard back after submitting their application

 documents. Ultimately, they opted for the bankruptcy filing in an attempt to preserve

 their ranch.

        As of April 1, 2019, BOI estimates Debtors’ indebtedness to it as $3,875,612.86,

 which is the sum of the principal balance of $3,667,156.45 plus accrued interest in the

 amount of $208,456.41, with interest continuing to accrue at the rate of $574.74 per day.

 Dkt. No. 138. Debtors similarly estimate BOI’s allowed secured claim as totaling

 $3,911,383.87. Dkt. No. 141.

                              The Proposed Chapter 12 Plan

        In general terms, Debtors’ Plan proposes to pay creditors as follows: first, Debtors

 will transfer the Montpelier Ranch to BOI in full satisfaction of its allowed secured

 MEMORANDUM OF DECISION ̶ 5
Case 18-40986-JMM           Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26               Desc Main
                                      Document     Page 6 of 25


 claim, colloquially known as “dirt for debt,” and will then operate using only the Malta

 Ranch as their base. 2 BOI’s liens on the Malta Ranch and the Personal Property

 Collateral would be extinguished. Next, Debtors would reduce the size of their herd by

 more than half down to a base herd of 215 cows. 3 They would use the proceeds to meet

 the tax obligations from the transfer of the Montpelier Ranch to BOI, as well as to pay the

 first set of annual payments to other creditors. Finally, Debtors would use the proceeds

 from the yearly sale of calves and cull cows to fund annual payments to the remaining

 creditors. The final amendment to the Plan provides that the surrender of the Montpelier

 Ranch to BOI satisfies all debt owed to BOI in full and as such, BOI may not seek any

 payment from FSA under the loan guarantee. The Plan amendment also contains the

 agreed amount of FSA’s allowed secured claim on the promissory note, as well as the

 terms of payment of the loan under the Plan.

        BOI objects to its treatment under Debtors’ Plan.

                                      Analysis and Disposition

        In order for a chapter 12 plan to be confirmed, it must meet all the requirements

 listed in § 1225. The creditors apparently agree that the bulk of those requirements have




        2
           Debtors’ proposed budget is conservative, providing for an $11,000 annual cushion and not
 including any extra funds Mr. Holland earns by driving a truck, or any USDA payments.
        3
            The Malta Ranch cannot accommodate as many head of cattle as Debtors currently have.


 MEMORANDUM OF DECISION ̶ 6
Case 18-40986-JMM             Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26      Desc Main
                                        Document     Page 7 of 25


 been met, as all other creditors and the trustee 4 have accepted the Plan as proposed. The

 crux of BOI’s objection is that § 1225(a)(5) has not been met. It is correct.

           Section 1225(a)(5) requires, with respect to each allowed secured claim provided

 for by the plan, that

           (A) the holder of such claim has accepted the plan;
           (B)
                  (i) the plan provides that the holder of such claim retain the lien securing
                  such claim; and
                  (ii) the value, as of the effective date of the plan, of property to be
                  distributed by the trustee or the debtor under the plan on account of such
                  claim is not less than the allowed amount of such claim; or
           (C) the debtor surrenders the property securing such claim to such holder.

           Thus, “to be confirmed, a chapter 12 plan must either be accepted by a secured

 creditor, the creditor must retain its lien and the value of its allowed secured claim must

 be paid to the creditor in deferred payments, or the debtor must relinquish possession and

 control of the collateral to the creditor so it may enforce its security interest under

 applicable law.” In re Gray-Bailey, 427 B.R. 536, 540 (Bankr. D. Idaho 2010). Because

 BOI has not accepted Debtors’ Plan as proposed, the Court considers confirmation under

 subparagraphs (B) or (C). The Court will begin with (C).

 A. § 1225(a)(5)(C)

           Considering surrender under § 1225(a)(5)(C), this Court has stated: “[w]hen a

 debtor elects to surrender the collateral under (C), the secured creditor takes possession of




 4
     The chapter 12 trustee appointed in this case is Gary L. Rainsdon.

 MEMORANDUM OF DECISION ̶ 7
Case 18-40986-JMM        Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26           Desc Main
                                   Document     Page 8 of 25


 the property and sells it in accordance with non-bankruptcy law.” Gray-Bailey, 427 B.R.

 at 539 (quoting First Brandon Nat. Bank v. Kerwin (In re Kerwin), 996 F.2d 552, 556 (2d

 Cir. 1993) (citing 8 Collier on Bankruptcy, ¶ 1225.03[5], at 1225–25 (rev. 15th ed.

 2005))).

        While surrender appears to be what Debtors are attempting to do here, the Court

 finds their approach does not conform with the plain text of the statute. Section

 1225(a)(5)(C) permits a debtor to “surrender[] the property securing such claim to such

 holder,” implying that all collateral must be turned over. (emphasis added). It does not

 permit a debtor to surrender some property securing the claim. Thus, for Debtors to

 surrender the Montpelier Ranch under (C), it must also surrender the Malta Ranch as well

 as the Personal Property Collateral. Other courts agree. See First Brandon Nat. Bank v.

 Kerwin-White, 109 B.R. 626, 630 (D. Vt. 1990) (“The plain language of

 [§ 1225(a)(5)(C)] compels the debtor to surrender the entire collateral to the creditor

 because the entire collateral and nothing less is the property which secures the claim.”);

 In re Townsend, 90 B.R. 498, 502 (Bankr. M.D. Fla. 1988) (plan may be confirmed under

 § 1225(a)(5)(C) only if all the property securing the claim is surrendered to the creditor).

 In this way, creditors are protected. If the debtor surrenders the entire collateral to satisfy

 the debt, a creditor cannot be heard to complain that the security they bargained for is not

 greater than the value of the collateral. On the other hand, because the statute

 contemplates the creditor liquidating the collateral, if a debtor surrenders less than all the

 collateral in satisfaction of the debt and is not permitted to retain its lien, the creditor may

 MEMORANDUM OF DECISION ̶ 8
Case 18-40986-JMM       Doc 159    Filed 07/03/19 Entered 07/03/19 15:59:26           Desc Main
                                  Document     Page 9 of 25


 realize less than the full amount of the allowed secured claim. Accordingly, because

 Debtors do not propose the surrender of all of BOI’s collateral, the Court concludes their

 Plan is not confirmable under § 1225(a)(5)(C).

        Instead, if a debtor wishes to surrender less than all of the collateral to an objecting

 creditor in full satisfaction of that creditor’s allowed secured claim, the debtor should

 seek confirmation of the plan under § 1225(a)(5)(B)'s “cramdown” provision.

 B. § 1225(a)(5)(B)

        This Code provision has two requirements: first, that the plan provide that the

 holder of the allowed secured claim retain the lien securing such claim; and second that

 the value, as of the effective date of the plan, of property to be distributed by the debtors

 under the plan on account of such claim is not less than the allowed amount of such

 claim. The Court will discuss each of these requirements.

        1. Lien Retention Under (B)(i)

        BOI argues that the Code requires retention of “the” lien, not retention of “a” lien,

 and that this requirement has been strictly construed by the courts. The Plan proposes to

 modify BOI’s liens and eliminate its cross-collateralization. Recall, BOI has a perfected

 security interest in the Montpelier and Malta Ranches, as well as the Personal Property

 Collateral. Because the Plan does not surrender all the collateralized property, BOI

 argues it should be allowed to retain its lien on all its security. On the other hand,

 Debtors contend that, once the Montpelier Ranch is transferred to BOI, all of the bank’s

 liens on Debtors’ property will be extinguished because its debt will be satisfied.

 MEMORANDUM OF DECISION ̶ 9
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26               Desc Main
                               Document    Page 10 of 25


               a. Second Circuit Approach

        While liens are generally intended to secure repayment, at least one circuit has

 held that the lien retention requirement in §1225(a)(5)(B) is intended only to secure the

 distribution of the property under the plan. In In re Kerwin, decided by the Second

 Circuit, the debtor’s proposed plan sought to transfer 125.06 acres of her 135-acre farm to

 the bank in satisfaction of the indebtedness. 996 F.2d at 556. After a number of appeals,

 remands, and revisions, the district court ultimately held that the farmland had been

 properly valued, the bank’s debt would be fully satisfied with the transfer, and that its

 lien did not need to continue on the debtor’s remaining farmland to meet the requirements

 of §1225(a)(5)(B)(i). The bank appealed.

        In deciding the appeal, the Second Circuit considered the following issue of first

 impression:

        Whether a family farmer has a right in a Chapter 12 bankruptcy plan to
        satisfy fully an oversecured creditor by transferring a portion of the
        creditor’s collateral determined to be equal in value to the outstanding debt;
        or whether the creditor is entitled to a transfer of all its collateral, and, if
        not, to have its security interest remain as a lien on the collateral the debtor
        retains, to secure against a deficiency when the creditor sells the property
        previously transferred to it.

 Id. at 554. Following its analysis, the panel affirmed the district court, holding:

        because the completed transfer of property valued at or above the secured
        lender's claim fully satisfied that debt—regardless of whether the property
        transferred comprised only part and not all of the collateral—the lien
        requirement of § 1225(a)(5)(B)(i) must be deemed satisfied. This follows
        because however much protection a lien is entitled to under § 1225(a)(5), it
        does not continue in existence after the creditor's oversecured claim is
        satisfied by the transfer of property to it of equal or greater value. In short,

 MEMORANDUM OF DECISION ̶ 10
Case 18-40986-JMM        Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                                Document    Page 11 of 25


        when the claim is satisfied the lien securing it is extinguished too, for
        nothing remains for it to secure.

 Id.

        The bank in In re Kerwin contended that under the Code, it should receive all of

 the property securing its lien, or it should retain its lien, and that to hold otherwise would

 force the bank into the land speculation business. Those arguments are not dissimilar to

 what BOI argues here. To this end, the Second Circuit observed:

        Following a [§ 1225(a)(5)(B)] distribution, the bankruptcy court ceases to
        be concerned with whether the transferred property is held or sold or what
        amount such sale brings. Although (B)(i) provides in those circumstances
        that a lien be maintained on the collateral, the lien does not guarantee what
        price the transferred property will bring upon ultimate sale. The (B)(i) lien
        only guarantees that the transfer is completed in accordance with the
        reorganization plan. A (B) distribution—quite distinct from a (C)
        surrender—provides that so long as the plan is carried out as approved, a
        creditor may not assert any deficiencies that may result when it sells the
        distributed property, nor need the creditor return any surplus.

 Id. at 557. In other words, the lien retention provision serves only as a protection for the

 secured creditor to ensure the debtor follows through and distributes the property through

 the plan as promised. The creditor is guaranteed the value through the valuation process

 as of the effective date of the plan. In the view of the Second Circuit, because the lien

 retention serves as incentive to the debtor to compel full distribution of the property as

 contemplated by the plan, once such distribution has been performed, the function of the

 lien ceases to exist; the purpose of the lien is satisfied and the lien is extinguished. Id. at

 559.



 MEMORANDUM OF DECISION ̶ 11
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                               Document    Page 12 of 25


        Other courts have interpreted §1225(a)(5)(B) differently. See In re Lairmore, 101

 B.R. 681, 684 (Bankr. E.D. Okla. 1988) (“the lien retention requirement of

 § 1225(a)(5)(B)(i) protects the secured claimant only until it receives the value of its

 allowed claim, [thus] the question becomes whether [bank] will have received the full

 value of its secured claim at the time it receives the second mortgage on the Duplex; i.e.,

 on the effective date of the Plan.”).

               b. Practical Concerns and Ninth Circuit Guidance

        This Court has practical concerns about the Second Circuit’s approach in light of

 Debtors’ Plan in this case. First, it entirely shifts the risk to BOI to accomplish a sale of

 the Montpelier Ranch for a sum that will pay it in full, because under the terms of the

 Plan, BOI has no right to an unsecured claim for any deficiency. Second, the removal of

 the liens on the Malta Ranch and the Personal Property Collateral gives Debtors a

 potential windfall at the expense of BOI. This is because Debtors would then own the

 Malta Ranch and the Personal Property Collateral outright and free of the bank’s lien,

 while BOI may end up with a shortfall because it is unable to sell the Montpelier Ranch

 for the full value of its allowed secured claim. To protect itself, BOI deliberately cross-

 collateralized Debtors’ property because Debtors fully financed the purchase of the

 Montpelier Ranch along with funds to make improvements. The Plan would nullify that

 bargained-for protection. Third, several courts have held that a debtor may not use

 confirmation to eliminate cross-collateralization absent the creditor’s consent. In re

 Chickosky, 498 B.R. 4, 18 (Bankr. D. Conn. 2013); In re Heath, 483 B.R. 708, 712–13

 MEMORANDUM OF DECISION ̶ 12
Case 18-40986-JMM        Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                                Document    Page 13 of 25


 (Bankr. E.D. Ark. 2012) (“Indeed, the overwhelming majority of courts have refused to

 modify or alter the lien retained pursuant to § 1225(a)(5)(B)(i) in any way”); In re Clark,

 288 B.R. 237, 249–51 (Bankr. D. Kan. 2003) (where the bank previously had a lien on

 both real estate and personalty, and the plan proposed for the bank to retain the lien only

 on real estate, the “treatment of the Bank's claim runs afoul of the lien retention

 requirement in § 1225(a)(5)(B).”).

        Finally, the Ninth Circuit has expressed reservations about “dirt for debt” plans,

 albeit in a different context. Arnold & Baker Farms v. United States (In re Arnold &

 Baker Farms), 85 F.3d 1415 (9th Cir. 1996) was a chapter 11 case. As such, in order to

 cram the plan down on the non-consenting creditor, the debtor had to prove, inter alia,

 that the plan was “fair and equitable,” which in turn required the debtor to show that

 either the creditor would retain its lien and receive deferred cash payments with a present

 value at least equal to the claim, that the property securing the claim would be sold and

 the lien would attach to the proceeds of the sale, or that the creditor would realize the

 “indubitable equivalent” of its secured claim. § 1129(b)(2)(A). Those requirements,

 while similar, are not precisely what must be met under §1225(a)(5).

        In Arnold & Baker Farms, the panel was asked to consider whether the debtors’

 plan, which called for distribution of part of the farmland that constituted the secured

 creditor’s collateral, was the indubitable equivalent of its secured claim. In its opinion,

 the panel did not wholly foreclose the idea of payment of a creditor’s secured debt

 through distribution of its real property collateral directly to it, but observed that “the

 MEMORANDUM OF DECISION ̶ 13
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                               Document    Page 14 of 25


 determination of whether a dirt for debt distribution provides a secured creditor with the

 indubitable equivalent of its secured claim must be made on a case-by-case basis . . . .”

 Id. at 1421. The determination in that case, as in the one before this Court, depends on

 valuation of the real property proposed to be returned to the creditor. In Arnold & Baker

 Farms, the valuation was particularly difficult because the appraisers disagreed about the

 highest and best use of the land, whether it be for development or agriculture. As such,

 there was a great disparity in the valuation per acre. The Ninth Circuit panel expressed

 concern about shifting that risk of valuation to the creditor.

        In reaching its holding, the panel first acknowledged that the secured creditor in

 that case had bargained for the right to foreclose on all of the acreage that constituted its

 collateral in order to satisfy the indebtedness, just as BOI has done here when it

 deliberately cross-collateralized the line of credit with the Montpelier and Malta Ranches

 and the Personal Property Collateral. Debtors’ Plan would strip BOI of that added

 security. Second, the panel noted that if the creditor ended up selling the property for less

 than the amount at which the property had been valued, it had no recourse to satisfy the

 deficiency, just as Debtors are proposing here, forcing the creditor to assume the risk of

 the sale. The panel observed, “to the extent a debtor seeks to alter the collateral securing

 a creditor’s loan, providing the ‘indubitable equivalent’ requires that the substitute

 collateral not increase the creditor’s risk exposure.” Id. at 1422 (quoting In re Keller, 157

 B.R. 680, 683–84 (Bankr. E.D. Wash. 1993)). The Arnold & Baker Farms panel

 concluded: “while we do not hold that the indubitable equivalent standard can never as a

 MEMORANDUM OF DECISION ̶ 14
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                               Document    Page 15 of 25


 matter of law be satisfied when a creditor receives less than the full amount of the

 collateral originally bargained for, we do hold, as did the BAP, that the Arnold and Baker

 plan does not provide [the creditor] with the indubitable equivalent of its secured claim as

 required by the Bankruptcy Code.” Id. at 1423–24.

        Moreover, this Court is mindful of the guidance the Ninth Circuit also provided in

 In re Fobian, 951 F.2d 1149 (9th Cir. 1991), abrogated on other grounds by Travelers

 Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 127 S. Ct. 1199, 167 L.

 Ed. 2d 178 (2007), a chapter 12 case in which the debtor proposed a “dirt for debt” plan

 involving an undersecured creditor. In Fobian, the Ninth Circuit stated:

        cases have acknowledged the “theoretical possibility” of a surrender of
        property in satisfaction of a secured debt; however, such cases have also
        recognized that such a solution is unworkable in practical terms. Absent
        the provision of some additional protection to the creditor, it is impossible
        to ensure that the creditor will receive the full amount to which it is
        entitled, and only that amount. Surrender of the property may satisfy the
        secured claim. However, if the value of the property is less than the
        amount of the claim, the creditor may retain an unsecured claim for the
        difference. If the value of the property surrendered turns out to exceed the
        amount of the claim, the secured creditor receives a surplus to which it is
        not entitled. Thus, the court in In re Durr rejected a plan which provided
        for the transfer of real property in satisfaction of a secured claim.
        The Durr court noted that a plan “proposing a payment with tangible
        property” must provide both for a “surplus of value” or for a “margin of
        allowance” to ensure that the creditor received full value, and for a means
        of recapturing excess value the creditor might realize on disposition of the
        collateral. In re Durr, 78 B.R. 221, 225 (Bankr. D.S.D. 1987). Because the
        plan at issue made no such provisions, it could not be confirmed. Id.; see
        also In re Indreland, 77 B.R. 268, 274 (Bankr. D. Mont. 1987) (approving
        plan which provided for transfer of property to secured creditor where the
        debtor had submitted a 5 year plan, and the creditor could return to the
        court for “redetermination of its claim” if it failed to realize the value of its
        claim on sale of the collateral).

 MEMORANDUM OF DECISION ̶ 15
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26             Desc Main
                               Document    Page 16 of 25




        In this case, the debtor's plan provides for neither the safeguards required
        by Durr nor the possibility of redetermination present in Indreland. While
        Section 1225(a)(5) would extinguish the Bank's claim to the extent it was
        secured, the unsecured portion would survive.

 Fobian, 951 F.2d at 1152.

        In sum, it appears this Circuit has reservations about the risks inherent in “dirt for

 debt” plans, but acknowledges that its applicability must be determined on a case-by-case

 basis. With respect to the Debtors’ treatment of the lien retention clause of

 §1225(a)(5)(B)(i) in this case, the Court concludes that it ultimately need not reach the

 issue. As will be discussed below, there is a separate reason why Debtors’ Plan may not

 be confirmed.

        2. Value of the Montpelier Ranch

               a. Appraisal Value

        Much of the focus of the confirmation hearing concerned the appraisal value of the

 Montpelier Ranch, and it is clear the deciding factor in determining this value is how

 many acres are irrigable. Debtors contend the irrigation and terrain would support the

 growing of row crops on 800 acres of the land, although they have never irrigated that

 much of the property, and in fact have only ever grown crops on 377 acres, as they need

 the pastureland. Wayne Holland testified that the East side of the Montpelier Ranch

 waters itself from a big spring until late in the summer, which is 3/4 of the acreage. The

 rest can be surface irrigated from the end of April until November. There is some waste



 MEMORANDUM OF DECISION ̶ 16
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26           Desc Main
                               Document    Page 17 of 25


 acreage on the mountain side. On the other hand, the county records indicate that the

 Montpelier Ranch includes only 469 irrigated acres.

        The appraisals line up on both sides. BOI had appraisals done on the Montpelier

 Ranch in 2015 and 2017, and both mimic the county records and list the irrigated acres at

 469. BOI had another appraisal done in December 2018, and the appraiser, Thomas

 Stafford, asked Mr. Holland about the number of irrigated acres, and he provided the

 2017 appraisal to him which indicated 469 irrigated acres. Mr. Stafford inquired of Mr.

 Holland whether anything had changed by way of land use since the 2017 appraisal, and

 the Debtor indicated nothing was different. Moreover, Mr. Holland did not accompany

 Mr. Stafford during the appraisal on the Montpelier Ranch, and the property was covered

 with snow at the time, so there was no opportunity to visually observe the presence of

 irrigation ditches on the property or to have the irrigation systems explained.

 Nevertheless, Mr. Stafford testified that the water rights were significantly more than

 adequate to irrigate 469 acres. He testified that the “best and highest use” is what he

 appraises at, and on farm ground, the highest and best use is to maximize the use of the

 water rights. He admitted he could not tell from his inspection about the ability to use the

 water to irrigate additional acreage, and did not consider all the acreage when it came to

 the number of irrigated acres on the Montpelier Ranch. His appraisal valued the

 Montpelier Ranch at $3,600,000, but this did not include any value for the leases. Mr.

 Stafford testified that he agreed with the $41,250 valuation of the leases, as determined



 MEMORANDUM OF DECISION ̶ 17
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26            Desc Main
                               Document    Page 18 of 25


 by Debtors’ appraiser in his report (see Ex. 102-4). Thus, the fair market appraisal value

 of the Montpelier Ranch from BOI’s prospective is $3,641,250. Dkt. No. 138 at ¶ 17.

        Debtors had their own appraisal done in February 2019, and the appraiser, Mr.

 Steinke, concluded the Montpelier Ranch included 878 acres of irrigable land. Ex. 102-8.

 This resulted in a fair market value of $4,350,000. Ex. 102-1. Like Mr. Stafford, when

 Mr. Steinke visited the Montpelier Ranch, there was snow covering the ground and he

 could not walk the acreage to look at the irrigation systems. However, Mr. Steinke

 performed a detailed analysis to locate the ditches and other irrigation equipment on the

 property in order to determine how much of the property could be irrigated.

        Mr. Steinke testified that the county conducts “mass appraisals.” He opined that if

 the county appraiser visited the Montpelier Ranch and water rights were not being

 utilized, then the potentially-irrigated acreage likely did not get counted. Mr. Stafford

 admittedly relied on the determination by the county appraiser. Mr. Steinke, on the other

 hand, created and included soil maps and topography maps, and generated a Google

 Maps view of the Montpelier Ranch upon which he added handwritten indications of how

 many acres could be irrigated based upon the presence of ditches, springs, streams, along

 with the mainline and pivot.

        The Court finds Mr. Steinke’s appraisal to be more accurate than the Bank’s in

 terms of establishing the fair market value of the Montpelier Ranch. Mr. Steinke’s

 appraisal was carefully done, and thoughtfully tailored to the specific terrain,

 improvements, and conditions presented in establishing the acreage that could be
 MEMORANDUM OF DECISION ̶ 18
Case 18-40986-JMM        Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26            Desc Main
                                Document    Page 19 of 25


 irrigated, should someone wish to do so. BOI’s appraiser did a fairly cursory review,

 relying on past appraisals and the county records, without a deeper examination of the

 actual condition of the property. The Court’s conclusion is bolstered by the fact that Mr.

 Holland testified the Montpelier Ranch had approximately 800 acres that could be

 irrigated, Mr. Stafford testified that there were more water rights on the property than

 necessary to water 469 acres, and Mr. Steinke performed a detailed extraction prior to

 concluding that the number of irrigated acres was 878. The foregoing inclines the Court

 to conclude that the number of irrigable acres is certainly higher than the 469 determined

 by the county and perpetuated by Mr. Stafford. As such, the fair market appraisal value

 of the Montpelier Ranch will be higher than the figure arrived at by Mr. Stafford and

 promoted by BOI. As the Court was presented with no other information from which it

 could reach a different conclusion, the Court finds that 878 acres of irrigated land is the

 more accurate figure.

          Both appraisers agree that the value of the Montpelier Ranch is in the irrigated

 land. Moreover, the difference in the two appraisals is essentially the quantity of the

 irrigated acreage. As Mr. Stafford testified, if you swapped the irrigated acreage figure

 from Mr. Steinke’s appraisal into his own appraisal, and added in value for the leases, the

 figures would be nearly identical. In other words, the difference in appraised values is

 attributable almost exclusively to the difference in irrigated acres. Thus, the Court finds

 $4,350,000 to be nearer the mark for an estimate of the Montpelier Ranch’s fair market

 value.

 MEMORANDUM OF DECISION ̶ 19
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26             Desc Main
                               Document    Page 20 of 25


               b. Liquidation Value

        Confirmation of a chapter 12 plan requires the value, as of the effective date of the

 plan, of property to be distributed by the debtor under the plan on account of such claim

 to be not less than the allowed amount of such claim. In considering the proposed

 chapter 12 Plan before it, the Court must determine what “value” it should apply at

 confirmation in this cramdown situation – fair market value, as discussed above, or

 liquidation value. Section 506(a) provides that a secured creditor is secured to the extent

 of the value of the creditor’s interest in the property, and unsecured to the extent that the

 value of the interest is less than the amount of the allowed claim. The statute further

 provides, “[s]uch value shall be determined in light of the purpose of the valuation and of

 the proposed disposition or use of such property ….” In other words, the value may be

 different depending on the context. The Ninth Circuit Bankruptcy Appellate Panel

 addressed this issue, noting that the House Report regarding the drafting of § 506 stated:

        “Value” does not necessarily contemplate forced sale or liquidation
        value of the collateral; nor does it always imply a full going concern value.
        Courts will have to determine value on a case-by-case basis, taking into
        account the facts of each case and the competing interests in the case.

 In re Case, 115 B.R. 666, 670 (9th Cir. BAP 1990) (quoting H.R. Rep. No. 595, 95th

 Cong., 1st Sess. 356 (1977), reprinted in 1978 U.S. Code Cong. & Admin. News 5787,

 6312). In similar fashion, the Senate Report stated that:

        While courts will have to determine value on a case-by-case basis, the
        subsection makes it clear that valuation is to be determined in light of the
        purpose of the valuation and the proposed disposition or use of the subject
        property. This determination shall be made in conjunction with any hearing

 MEMORANDUM OF DECISION ̶ 20
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26               Desc Main
                               Document    Page 21 of 25


        on such disposition or use of property or on a plan affecting a creditor's
        interest. To illustrate, a valuation early in the case in a proceeding under
        sections 361–363 would not be binding upon the debtor or creditor at the
        time of confirmation of the plan.

 In re Case, 115 B.R. at 670 (quoting Sen. R. No. 989, 95th Cong., 2d Sess. 68 (1978),

 reprinted in U.S. Code Cong. & Admin. News 5787, 5854).

        In interpreting these statements, the BAP concluded that valuation for the purposes

 of determining adequate protection may be different than for cramdown under § 1225. In

 re Case, 115 B.R. at 670. Specifically to the issue presented here, the panel wrote:

        If we were attempting to value [Farmers Home Administration’s] interest in
        the property for adequate protection purposes, the possibility of forced
        liquidation would be assumed and a deduction for selling costs would be
        logical. However, we conclude that for the purposes of § 1225(a)(5)(B)(ii)
        valuation, when the debtor plans to retain the property, selling costs should
        not be deducted from the fair market value of the property when valuing the
        creditor's interest in the property.

 Id. (emphasis added); see also In re Anderson, 88 B.R. 877, 885 (Bankr. N.D. Ind. 1988)

 (in chapter 12 cases where property will be held as a going concern for the generation of

 farm income to pay debts, value should not be based on an orderly liquidation value); In

 Re Robinson Ranch, Inc., 75 B.R. 606 (Bankr. D. Mont. 1987) (same).

        Based upon the foregoing, and under the circumstances presented here, the Court

 concludes that Debtors may not utilize the fair market value for cramdown purposes

 when it proposes to distribute real property in the form of ranch acreage and buildings to

 its lending creditor in satisfaction of secured debt. Under the facts of this case, “the

 possibility of forced liquidation would be assumed and a deduction for selling costs


 MEMORANDUM OF DECISION ̶ 21
Case 18-40986-JMM          Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26                      Desc Main
                                  Document    Page 22 of 25


 would be logical.” See In re Case, 115 B.R. at 670. While the testimony established that

 BOI has accepted real property in exchange for debt in the past — in fact it owns a 1,200-

 acre potato ranch at the present time — the testimony established that BOI is not in the

 ranching, or potato growing, business. It finances others who are. Indeed, the potato

 farm is currently leased out and is for sale. As such, when given “dirt for debt,” BOI is

 likely to immediately attempt to sell it, or lease it out if it must. BOI’s employees who

 testified at the confirmation hearing all spoke in terms of liquidation of the Montpelier

 Ranch. They also testified that prospective buyers understand that banks are not in the

 ranching business and do not want to own agricultural land and therefore need to sell it.

 Because buyers are aware of this, banks tend to receive offers below appraised value.

 BOI’s chief credit officer, David Moe, testified that the bank could expect a twenty to

 twenty percent loss over fair market value because he believed that prospective buyers

 know the bank needs to sell. Louis Blurton, a special assets manager at BOI, testified the

 bank may ultimately realize only 60-65% of the appraised fair market value for such a

 property, after deducting expenses. In short, in this case, if Debtors wish to give BOI dirt

 for its debt, they must provide property, the liquidation value of which is not less than the

 amount of BOI’s allowed secured claim. 5



 5
   In so holding, the Court acknowledges the Supreme Court’s holding in Assocs. Commercial Corp. v.
 Rash, 520 U.S. 953, 963, 117 S. Ct. 1879, 1885, 138 L. Ed. 2d 148 (1997), which differentiates between
 replacement value and foreclosure value under § 506, when the debtor chooses to retain and use collateral
 under § 1225(a)(5)(B) versus when the collateral is surrendered to the creditor under § 1225(a)(5)(C).
 The case at bar falls somewhere in between, as the Plan proposes a partial surrender in satisfaction of the
 debt. As such, Rash is instructive, but not dispositive.
 MEMORANDUM OF DECISION ̶ 22
Case 18-40986-JMM        Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26             Desc Main
                                Document    Page 23 of 25


        In estimating the liquidation value for use in analyzing Debtors’ Plan under

 § 1225(a)(5), the Court is mindful that BOI might well receive less than full market value

 for the Montpelier Ranch. As noted above, the bank employees who testified gave

 estimates that the number may be as much as twenty to forty percent below fair market

 value. However, the Court cannot utilize such speculative figures in its analysis. Thus,

 as will be discussed below, the Court will consider only those liquidation costs that are

 virtually certain to occur.

        3. Confirmation

        To be confirmable, the Plan must distribute to BOI at least the value of its allowed

 secured claim. Because it is a fully secured, and in fact oversecured, creditor, BOI is

 entitled to not only its allowed secured claim, but interest, fees, and costs as well.

 §506(b). The Court finds the following costs will likely occur:

        $3,786,528.16          (Loans + accrued interest as of the 10/27/18 petition date)
        $142,535.52            ($574.74 / day x 248 days (10/28/18 – 7/3/19))
        $16,682                (attorney’s fees and costs from 10/30/18 – 3/29/19 (Ex. 402))
        $261,000               (realtor fees of 6% based on a sale at full fair market value)
        $5,000                 (real estate taxes)
        $4,211,745.68          Total

        Furthermore, there would be additional costs for which the amount is less certain.

 For example, closing costs such as title insurance and escrow fees, insurance, yearly




 MEMORANDUM OF DECISION ̶ 23
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26             Desc Main
                               Document    Page 24 of 25


 appraisals required by bank regulators, maintenance and upkeep costs, attorney’s fees

 incurred after March 29, 2019 including the confirmation hearing and post-hearing

 briefing, and of course, interest accruing at the rate of $574.74 per day. Assuming BOI

 were able to sell the Montpelier Ranch today for the full fair market value price of

 $4,350,000, the Court finds there would be no more than an $138,254.40 equity cushion

 to support confirmation. However, based on the evidence presented, the Court is also

 cognizant that BOI is unlikely to be offered the full $4,350,000 for the property, given

 that buyers know the bank must sell. Moreover, the property cannot be sold today –

 Debtors have to move their things out of the house and turn over the property to BOI,

 only after which the bank may begin to market the Montpelier Ranch. Debtors had the

 ranch on the market for at least one year, and neither sold it nor received an offer near

 fair market value. All the while, interest is accruing. Indeed, assuming no additional

 costs or fees beyond those tallied above, the accruing interest alone would equal the

 equity cushion in only eight months.

        In summary, the liquidation value of the Montpelier Ranch does not provide BOI

 with adequate value to support the satisfaction of its debt with the attendant interest, fees,

 and costs. As such, the Court cannot find that Debtors have met their burden to

 demonstrate that their proposed Plan will distribute to BOI property that is at least equal

 to the amount of its allowed secured claim. Accordingly, the Plan may not be confirmed.




 MEMORANDUM OF DECISION ̶ 24
Case 18-40986-JMM       Doc 159 Filed 07/03/19 Entered 07/03/19 15:59:26              Desc Main
                               Document    Page 25 of 25


                                          Conclusion

        Because Bank of Idaho objected to Debtors’ proposed chapter 12 Plan, section

 1225(a)(5) of the Code requires Debtors to either surrender all of the collateral securing

 the bank’s loans, or to distribute property to the bank that is not less than its allowed

 secured claim. Their Plan does not meet this standard, as Debtors do not propose to

 surrender all of BOI’s collateral, and the liquidation value of the Montpelier Ranch is less

 than the amount of the bank’s allowed secured claim. This is the case even though the

 Court finds the higher appraisal value to be more accurate. Accordingly, because

 § 1225(a(5)(B)(ii) has not been met, confirmation of Debtors’ Plan will be denied by

 separate order.

                              Dated: July 03, 2019




                              JOSEPH M. MEIER
                              CHIEF U.S. BANKRUPTCY JUDGE




 MEMORANDUM OF DECISION ̶ 25
